            Case 2:16-cv-00683-JD Document 16 Filed 04/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED S4ATES OF AMERICA and
 STATE OF CALIFORNIA, STATE OF
 COLORADO, STATE OF
 CONNECTICUT, STATE OF
 GEORGIA, STATE OF INDIANA,
 STATE OF MONTANA, STATE OF
 NEVADA, STATE OF NEW
 HAMPSHIRE, STATE OF NORTH
 CAROLINA, STATE OF TENNESSEE,
 STATE OF WASHINGTON, STATE
 OF WISCONSIN, COMMONWEALTH
 OF MASSACHUSETTS, and
 COMMONWEATH OF VIRGINIA,
 ex rel. JOHN DOES,
                                                   FILED UNDER SEAL
                     Plaintiffs,
                                                   Civil Action No. 16-cv-0683
            v.

 KINDRED HEALTHCARE, INC., et al.,
                                                                                       FILED
                                                                                      APR - 3 2019
                     Defendants.
                                                                                 BY.KATE BARKMAN•'""--
                                                                                                 \,lt1f'k
                                                                                   ----Dep. Clerk
                                                 ORDE~

        The United States and the fourteen Plaintiff States - California, Colorado, Connecticut,

Georgia, Indiana, Massachusetts, Montana, Nevada, New Hampshire, North Carolina,

Tennessee, Virginia, Washington, and Wisconsin-having declined to intervene in this action

pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), and the respective Plaintiff States'

false claims acts, the Court rules as follows:

       IT IS ORDERED that,

       1. the complaint be unsealed and served upon the defendants by the relators;

       2. all other contents of the Court's file in this action remain under seal and not be made
              Case 2:16-cv-00683-JD Document 16 Filed 04/03/19 Page 2 of 2



public or served upon the defendant, except for this Order and the Notice of Election to Decline

Intervention by the United States and Plaintiff States, which the relators will serve upon the

defendants only after service of the complaint;

          3. the seal is hereby lifted as to all other matters occurring in this action after the date of

this Order;

          4. the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3), and to

the Plaintiff States as required pursuant to their respective false claims acts or applicable law.

The United States and the Plaintiff States may order any deposition transcripts and is entitled to

intervene in this action, for good cause, at any time;

          5. the parties shall serve all notices of appeal upon the United States and the Plaintiff

States;

          6. all orders ofthis Court shall be sent to the United States and the Plaintiff States; and

          7. should the relators or the defendants propose that this action be dismissed, settled, or

otherwise discontinued, the Court will solicit the written consent of the United States before

ruling or granting its approval pursuant to 31 U.S.C. § 3730(b)(l), and from the Plaintiff States

as required pursuant to their respective false claims acts or applicable law.

          IT IS SO ORDERED,

          This   3 ~ day of April, 2019.


                                                 BY THE COURT:



                                                H00RABLE JANE. DuBOIS
                                                Senior Judge, United States District Court
